PER CURIAM.
Robert Frederickson appeals his conviction for attempted capital sexual battery by a person over eighteen year’s of age upon a child twelve years of age. We affirm Mr. Frederickson’s judgment and sentence, except that we remand for the trial court to correct a scrivener’s error on the written judgment.
The crime is stated on the judgment as “attempted capital sexual battery by a person over eighteen years of age upon a child twelve years of age”; however, the judgment does not reflect the correct statute number for this crime. Mr. Frederickson is entitled to have this scrivener’s error corrected on his judgment.
Affirmed in part; remanded for proceedings consistent with this opinion.
PARKER, A.C.J., BLUE, and GREEN, JJ., Concur.